Curia.

It is an inquiry more important, than difficult, whether our proceedings are to be obstructed in this manner by the improper interference of an individual. This man has possessed himself of a document, which is confessedly a public one. He now admits he has the paper in question. A rule has been served on him, by which he was required to file it; but he replied that he had not, and would not do it; and this Court had no power to compel him. No authorities to show the summary power of the Court in such a case were cited on the argument, nor indeed was this necessary. That. we possess the power both upon principle and authority, we do not entertain' a doubt. A *625party has brought his suit, the successful prosecution of which from the commencement to the termination, depends upon the inspection of this paper. Delay him till the state of the proceedings will admit of a subpoena duces tecum, and he may be finally defeated by a variance. To avoid this, the rule was made to file it. It is a record of the town of Newcastle, and every inhabitant of that town has a right to its inspection. It belongs to the Cleric’s office of that town. The proceeding before us by mandamus was with a view to compel the opening a highway described in this paper, which is the original application of the freeholders. It came into the hands of this Hyatt, who sets the public justice of his country at defiance, by peremptorily refusing to produce it. The books are full of cases where the inspection of public documents has been ordered. A few familiar instances are those of corporation books, parish registers, books of the India Company, books of a bank, and the Court rolls of a manor, &c. (Vid. Phil. Ev. ed. of 1820, 328, 9,330, and the cases there cited.) Is a public document to be placed beyond reach of the Court, because an interested individual chooses to plunder the office where it is deposited, or arrest it on its passage there ? Suppose this had been an indictment, or other paper belonging to the files of a Court, could it be withheld under this pretence 7 The authority of this Court would indeed be nominal, (and the numerous authorities on this head but an idle theory) if it depended for its exercise on the avarice or fraud of any individual whether in office or not. The case may also be put upon the plain principle which punishes an obstruction of our process; as a rescue. A case directly in point, in every particular, can hardly be expected. It is without precedent in this Court; and we trust that such a high hand- ■ ed measure will not be repeated. The course to be pursued is too plain, both upon principle and authority to warrant us in dilating farther. We are called upon to punish this man; and he must be attached.
Rule for an attachment.